925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lewis T. PHILLIPS, Jr., Defendant-Appellant.
No. 90-5562.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, the attorneys of record have waived oral argument.


3
Lewis T. Phillips, Jr., was convicted of copyright infringement in violation of 17 U.S.C. Sec. 506(a) and 18 U.S.C. Sec. 2319(b)(3).  The sentence imposed included a $12,500.00 fine and a restitution order in the amount of $5,145.00.  Phillips took an appeal.  The parties have briefed the issues.


4
Upon consideration, we agree with the district court's decision.  Phillips contends that the district court mistakenly found that he had the ability to pay the amount of the fine and restitution ordered under U.S.S.G. Sec. 5E1.2(f).  We find that the court was not clearly erroneous in deciding that Phillips had the ability to pay the fine and restitution.  18 U.S.C. Sec. 3742(e);  United States v. Perez, 871 F.2d 45, 48 (6th Cir.), cert. denied, 109 S.Ct. 3227 (1989).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation